[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DEFENDANT HERBERT S. NEWMAN  ASSOCIATES MOTION FOR SUMMARY JUDGMENT
In this multi-defendant slip and fall case the defendant, Herbert S. Newman  Associates ("Newman"), moves for summary judgment. Newman claims that, contrary to the allegations in the eighth count of the complaint, it did not own, possess, manage, maintain or control the sidewalk area where the plaintiff was allegedly injured. Newman further claims that it did not complete any construction in the area nor did it cause any alteration or modification to the subject sidewalk area. Newman's assertions are supported by the sworn affidavit of Herbert S. Newman. The plaintiff has neither objected to this motion nor filed any counter affidavit.
Based upon the unrebutted affidavit of Herbert S. Newman, there is no genuine issue of material fact between the parties and Newman is entitled to judgment as a matter of law. Practice Book § 17-49. Accordingly, the motion for summary judgement in favor of defendant Herbert S. Newman  Associates only is granted.
So Ordered at New Haven, Connecticut this 7th day of October 1998.
Devlin, J.